Citation Nr: 0738528	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the left foot (left foot disability), currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for mild bilateral 
flat feet, currently evaluated as 0 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1986.  He had a second period of service from 
December 1986 to August 1988 with discharge under other than 
honorable conditions.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claims for higher 
evaluations.


FINDINGS OF FACT

1.  The veteran's left foot disability is manifested by pain 
with standing and walking and a limp, but no fatigability, 
weakness, or incoordination, no marked limitation of range of 
motion, and no interference with the activities of daily 
living.

2.  The veteran's flat feet are manifested by bilateral 
bunions, calluses at the medial area of his feet, no arch on 
weight-bearing, pain on standing for more than an hour or 
walking more than a quarter mile, and tenderness, but not 
marked deformity or swelling on use.


CONCLUSIONS OF LAW

1.  The veteran's left foot disability does not meet the 
criteria for a 10 percent evaluation.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(2007).

2.  The veteran's bilateral flat feet meet the criteria for a 
10 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5276 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, in March 1989, the veteran was granted service 
connection for the left foot disability, evaluated as 0 
percent disabling, and for flat feet, evaluated as 0 percent 
disabling.  The veteran submitted the current claim for 
increased evaluations in August 2004.  The evaluation for the 
left foot disability was increased to 10 percent, effective 
March 2006, in an April 2006 rating decision.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was told to submit any 
evidence not in the possession of the Federal government.  In 
essence, the veteran was asked to submit evidence and/or 
information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran received notice regarding disability 
evaluations and effective dates in April 2006.  Although this 
notice was subsequent to the original decision, the veteran 
was not prejudiced thereby as the Court held in Dingess that, 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran was afforded a VA medical examination.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claims for Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Recently, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007), the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board has considered whether 
the veteran is entitled to staged ratings at any time during 
the appeal period.

A. Left Foot Disability

The veteran's left foot disability is currently evaluated as 
10 percent disabling.

Under Diagnostic Code (DC) 5284, moderate foot injury 
warrants a 10 percent evaluation, moderately severe foot 
injury warrants a 20 percent evaluation, severe foot injury 
warrants a 30 percent evaluation, and actual loss of use of 
the foot warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, 
DC 5284.  The Board observes that the words 'slight,' 
'moderate,' and 'severe' are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are 'equitable and just.'  38 C.F.R. § 4.6.

In a September 2004 VA examination, dorsiflexion of the left 
ankle was to 20 degrees and plantar flexion was to 40 
degrees.  The veteran complained of pain on standing.  The 
veteran walked without a limp and could bear all his weight 
on his left side.  Radiologic examination showed mild 
degenerative changes.  At a March 2006 VA examination, the 
examiner noted tenderness, pain on movement and guarding of 
movement, and calluses, but no swelling, heat, redness, 
stiffness, fatigability, weakness, spasm, lack of endurance, 
incoordination, or toe deformity.  The veteran was able to 
stand for one hour or walk a quarter of a mile on the left 
ankle and foot, although he experienced pain.  His gait was 
abnormal with a limp.  There was no ankle instability or 
tendon abnormality.  Activities of daily living were not 
affected.  Dorsiflexion of the left ankle was to 10 degrees 
and plantar flexion was to 25 degrees.  There was no 
additional limitation of motion on repetitive use.

As there is no fatigability, weakness, or incoordination, and 
no marked limitation of range of motion, the Board finds that 
the veteran's left foot disability does not merit an 
evaluation greater than the currently assigned 10 percent.  
While the veteran does have pain with standing or walking and 
a slight limp, there is no interference with the activities 
of daily living and the veteran can stand for an hour or walk 
for a quarter of a mile.  The current 10 percent evaluation 
adequately encompasses the veteran's moderate symptoms.

The Board has considered the veteran's contention that his 
left foot disability is more severe than a 10 percent rating.  
While the veteran is certainly competent to testify to any 
symptoms related to his left foot and ankle, such as pain, he 
is not qualified to offer a medical opinion as to the 
severity of his medical condition.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for an 
evaluation in excess of 10 percent cannot be granted.

B.  Flat Feet

The veteran's flat feet are currently evaluated as 0 percent 
disabling.

The veteran's flat feet are rated under 38 C.F.R. 4.71a, DC 
5276.  Under that diagnostic code, moderate acquired flatfoot 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation.  Severe acquired flatfoot with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, that is unilateral in nature 
warrants a 20 percent evaluation, and, if bilateral in 
nature, a 30 percent evaluation is warranted.  Pronounced 
acquired flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances, that is 
unilateral in nature warrants a 30 percent evaluation and, if 
bilateral in nature, a 50 percent evaluation is warranted.  
Again, the Board observes that the words 'slight,' 
'moderate,' and 'severe' are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are 'equitable and just.'  38 C.F.R. § 4.6.

The Board finds that the veteran's symptoms entitle him to a 
10 percent evaluation for flat feet.  He has bilateral 
bunions and calluses at the medial area of his feet.  There 
is no arch on weight-bearing.  He experiences pain with both 
manipulation and use.  He reports pain and tenderness despite 
using arch supports, which suggests that the supports are not 
relieving his symptoms.

The veteran is not entitled to an evaluation in excess of 10 
percent.  During VA examinations in September 2004 and March 
2006, there was no evidence of hallux valgus, hammertoes, 
clawfoot, pronation, or abduction.  Although he experiences 
pain on use, the veteran is able to stand on his feet for an 
hour and walk a quarter of a mile.  There is no indication of 
swelling on use.  While the veteran does have callosus, there 
is no evidence swelling, heat, redness, stiffness, 
fatigability, weakness, spasm, lack of endurance, 
incoordination, toe deformity,  abnormal motion, crepitus, 
edema, effusion, instability, or muscle atrophy.  There was 
no evidence of abnormal weight bearing and Achilles alignment 
was normal.

The preponderance of the evidence is against an evaluation in 
excess of 10 percent.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable result.  Therefore, the claim for an evaluation in 
excess of 10 percent cannot be granted.




ORDER

The appeal for an evaluation in excess of 10 percent for a 
left foot disability is denied.

The appeal for a 10 percent evaluation for bilateral flat 
feet is granted subject to the laws and regulations governing 
payment of monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


